IN THE UNITED STATES DISTRICT COURT EYE

WESTERN DISTRICT OF NORTH CAROLINA ASHEVILLE jy
Case No. /'/7- CV - Z5E DEC 19 roe
1 Wo, Dj
_ ) W. Dist of y G Court
Si A fRLEY 72 78K
Plaintiff(s), )
) CERTIFICATION OF
vs. ) MEDIATION SESSION
froecr Pees mas Aerrew
Fows, et al )
Defendant(s). )

Instructions: This certificate shall be filed by the mediator or by the plaintiff, and served
upon ail parties upon completion of the ADR process unless otherwise ordered.

The undersigned mediator reports the Ps result of a Mediated Settlement
Conference held on ecenmhec 7/1,

The following individuals, parties, corporate representatives, and/or claims
professionals attended and were available to participate in the session, and the
appropriate individuals possessed the requisite settlement authority:

[Sal individual parties and their counsel.
[Designated corporate representatives.

[ _]Required claims professionals.

[ other (describe):

The following individuals, parties, corporate representatives, and/or claims
professionals failed to appear and/or failed to participate as ordered: NA

Case 1:17-cv-00256-MR Document 37 Filed 12/19/18 Page 1 of 2

 
The outcome of the Mediation session was:

I~ The parties have reached an impasse.

[ | The case has completely settled. Counsel will promptly notify the Court of
settlement by:

[|The filing of a settlement agreement signed by the parties within thirty (30)
days of the filing of this report.

[|The filing of a stipulation of dismissal signed by the parties within thirty (30)
days of the filing of this report.

[ | The case has been partially resolved. Counsel will file a joint stipulation regarding
those claims which have been resolved within thirty (30) days of the filing of this
report. The report shall also contain a brief summary of the remaining issues for
the Court to resolve.

| certify that the above is a true and accurate report regarding the result of
the Mediation Settlement Conference.

_ Lames L. Ga 4é

ediator or Plaintiff's Counsel

L Cab

Sign@ture of Mediator or Plaintiff's Counsel

elt [2ol8

’ Date

 
  

CERTIFICATE OF
SERVICE

| hereby certify that | have this date served counsel for all parties with the Report
of Mediation by sending a copy thereof to the following via email or conventional mail
as noted:

(i.
This the “77 ~ day of Lea ber , 2022,

 
  

s/

  

Mediator laintiff’s Counsel

  

Case 1:17-cv-00256-MR Document 37 Filed 12/19/18 Page 2 of 2

 
